EMPLOYMENT AGREEMENT

          EMPLOYMENT AGREEMENT (this “Employment Agreement”), dated as of July
5, 2006, by and between TheStreet.com, Inc., a Delaware corporation (the
“Company” or “TheStreet.com”), and Eric Ashman (“Ashman”).

          WHEREAS, the Company desires that Ashman enter into this Employment
Agreement, and Ashman desires to enter into this Employment Agreement, on the
terms and conditions set forth herein;

          NOW THEREFORE, the parties hereto agree as follows:

          Section 1. Duties; Term.

          The Company agrees to employ Ashman, and Ashman agrees to be so
employed, in the position of Chief Financial Officer and Ashman agrees to
perform such duties, functions and responsibilities as are generally incident to
such position, reporting to and subject to the direction of the Chief Executive
Officer, for a period commencing on July 5, 2006 (the “Commencement Date”) and
ending on June 30, 2008, unless sooner terminated in accordance with Section 4
hereof and shall be renewed automatically for an additional one-year period
unless the Company or Ashman gives notice to the other party hereto not less
than ninety (90) days prior to June 30, 2008 of its or his election not to renew
the Employment Agreement, in which event the Employment Agreement shall
terminate on such date. The period of employment under this Employment
Agreement, as renewed or earlier terminated pursuant to Section 4 below, shall
be referred to in this Employment Agreement as the “Term”. Ashman agrees to
perform faithfully the duties assigned to him pursuant to this Employment
Agreement to the best of his abilities and to devote all of his business time
and attention to the Company’s business. Ashman shall be subject to all laws,
rules, regulations and policies as are from time to time applicable to employees
of the Company including TheStreet.com’s Policy on Investments, and will be
required to comply fully with the provisions of all written supervisory
procedures and other relevant securities and disciplinary policies relevant to
his position with the Company.

          Section 2. Compensation.

          (a) Annual Salary. As compensation for his services hereunder, during
the Term the Company shall pay to Ashman a salary of Two Hundred and Sixty
Thousand Dollars ($260,000) per annum, payable in accordance with the Company’s
standard payroll policies, and less all applicable federal, state and local
withholding taxes (the “Annual Salary”). The Annual Salary shall be reviewed at
least annually during the Term, and may be increased in the sole discretion of
the Company’s Chief Executive Officer and the Compensation Committee of the
Company’s Board of Directors (the

--------------------------------------------------------------------------------



“Board”), taking into consideration both the Company’s and Ashman’s performance
during the preceding year.

          (b) Bonus. Except as set forth in Section 4 hereof, in addition to the
Annual Salary, Ashman shall be entitled to receive additional bonus
compensation, payable at year end or shortly thereafter, which may be cash
and/or equity compensation, for his employment during calendar years 2006 and
2007 (the “Annual Bonus”). For 2006, the Annual Bonus will be discretionary,
based upon management’s determination of Ashman’s performance and the
performance of the Company, provided, however, that it is guaranteed to be at
least 35% of the Annual Salary, or $91,000. The Annual Bonus for 2007 will be
structured as follows: (i) sixty percent (60%) will be calculated in accordance
with the mutually agreed upon annual incentive bonus plan for management and
other significant employees of the Company, which is based upon achievement of
the Company’s financial and operational goals as approved by the Compensation
Committee, and (ii) forty percent (40%) will be based upon pre-established
individual performance goals, as approved by the Committee with meaningful input
on all goals from the Chief Executive Officer. The target level for the 2007
Annual Bonus will be 50% of the Annual Salary.

          (c) Options. Ashman will be awarded stock options, under the terms of
TheStreet.com’s 1998 Stock Incentive Plan, as amended (the “Plan”), and
TheStreet.com’s standard stock option agreement (the “Option Agreement’), to
purchase up to 100,000 shares of TheStreet.com common stock. These stock options
will vest and become exercisable on an annual basis at the rate of one-third per
year on each of the first three anniversaries of the grant date, and will be
priced at “fair market value”, which is defined in the Plan as the closing price
of TheStreet.com’s common stock on the Nasdaq Stock Market on the last business
day before the grant date (which is the Commencement Date). Additionally, the
Option Agreement will contain a clause providing that upon the occurrence of a
Change of Control (as defined in the Plan) prior to the termination of Ashman’s
employment hereunder for any reason, fifty percent (50%) of the then unvested
portion of the stock options will immediately become vested.

          (d) In addition to the Annual Salary, the Annual Bonus and the stock
options, Ashman may, in the discretion of the Compensation Committee of the
Company’s Board of Directors, be granted awards under the Plan on an annual or
other basis as compensation for the performance of his services hereunder.

          Section 3. Benefits; Expense Reimbursement.

          During the Term, Ashman shall be eligible to participate in any group
insurance, accident, sickness and hospitalization insurance, and any other
employee benefit plans of the Company in effect during the Term and available to
the Company’s executive officers, and Ashman shall have the right to
reimbursement, upon proper accounting, of reasonable expenses and disbursements
incurred by him in the course of his duties

2

--------------------------------------------------------------------------------



hereunder. In addition, during each year of the Term, Ashman shall be entitled
to three (3) weeks of paid vacation.

          Section 4. Employment Termination.

          (a) At any time during the Term, and except as otherwise provided in
Sections 4(b) and 4(c) hereof, the Company shall only have the right to
terminate this Employment Agreement and Ashman’s employment with the Company
hereunder, upon written notice to Ashman, in the event Ashman engages in conduct
which constitutes “Cause.” For purposes of this Employment Agreement, Cause
shall mean (i) Ashman’s willful misconduct or gross negligence in the
performance of his obligations under this Employment Agreement, (ii) dishonesty
or misappropriation by Ashman relating to the Company or any of its funds,
properties, or other assets, (iii) inexcusable repeated or prolonged absence
from work by Ashman (other than as a result of, or in connection with, a
disability), (iv) any unauthorized disclosure by Ashman of confidential or
proprietary information of the Company, which is reasonably likely to result in
material harm to the Company, (v) a conviction of Ashman (including entry of a
guilty or nolo contendere plea) involving fraud, dishonesty, moral turpitude, or
involving a violation of federal or state securities laws, or (vi) the failure
by Ashman to perform faithfully his duties hereunder or other breach by Ashman
of this Employment Agreement and such failure or breach is not cured, to the
extent cure is possible, by Ashman within thirty (30) days after receipt of
written notice thereof from the Company to Ashman. If this Employment Agreement
and Ashman’s employment with the Company hereunder is terminated for Cause, or
if Ashman voluntarily resigns from the Company without Good Reason, during the
Term, the Company shall pay Ashman an amount equal to all earned but unpaid
portions of the Annual Salary and unused vacation days through the date of
termination, and following any such termination, Ashman shall not be entitled to
receive any other compensation or benefits from the Company hereunder.

          (b) This Employment Agreement and Ashman’s employment with the Company
hereunder may also be terminated by the Company without Cause, or by Ashman upon
the occurrence of an event constituting Good Reason. For purposes of this
Employment Agreement, “Good Reason” shall mean (i) the failure of the Company to
cure a material adverse change made by it in Ashman’s functions, duties, or
responsibilities in his positions with the Company as provided in this
Employment Agreement, or (ii) a reduction in the Annual Salary during the Term,
or (iii) the failure of the Company to cure any other material breach of this
Employment Agreement, or (iv) in connection with the occurrence of a Change of
Control, there is a significant reduction of Ashman’s authority, duties or
responsibilities relative to his authority, duties or responsibilities in effect
immediately prior to such reduction; provided, however, that the foregoing
provision shall not include a reduction in duties or responsibilities solely by
virtue of the Company being acquired and made part of a larger entity (as, for
example, if Ashman is not appointed as Chief Financial Officer of the acquiring
corporation, but continues to have a substantially similar level of
responsibility over the affairs of the Company following

3

--------------------------------------------------------------------------------



such Change of Control), or (v) Ashman’s relocation by the Company or a
successor thereto to a location more than fifty (50) miles from either the
Company’s current headquarters or Ashman’s home address, provided that, in the
case of (i), (ii), or (iii) above, the Company has failed to cure the event
constituting Good Reason within thirty (30) days following written notice
thereof from Ashman.

In the event that Ashman’s employment is terminated by the Company without
Cause, or by Ashman with Good Reason, prior to the six (6) month anniversary of
Ashman’s first day of employment, then the Company shall pay or provide to
Ashman, as his sole and exclusive remedy hereunder, upon delivery by Ashman to
the Company of a customary release, (A) an amount equal to all earned but unpaid
portions of the Annual Salary and unused vacation days through the date of
termination, (B) group life, disability, sickness, hospitalization and accident
insurance benefits equivalent to those to which Ashman would have been entitled
if he had continued working for the Company for an additional six (6) month
period, and (C) the Annual Salary to the same extent to which Ashman would have
been entitled if he had continued working for the Company for an additional six
(6) month period.

In the event that Ashman’s employment is terminated by the Company without
Cause, or by Ashman with Good Reason, on or after the six (6) month anniversary
of Ashman’s first day of employment, then the Company shall pay or provide to
Ashman, as his sole and exclusive remedy hereunder, upon delivery by Ashman to
the Company of a customary release, (A) an amount equal to all earned but unpaid
portions of the Annual Salary and unused vacation days through the date of
termination, (B) group life, disability, sickness, hospitalization and accident
insurance benefits equivalent to those to which Ashman would have been entitled
if he had continued working for the Company for an additional twelve (12) month
period, and (C) the Annual Salary to the same extent to which Ashman would have
been entitled if he had continued working for the Company for an additional
twelve (12) month period.

The benefits continuation and salary payments provided for above shall be
contingent upon Ashman’s continued compliance with Sections 5 and 6 hereof, and
shall be reduced by the corresponding benefits amounts and amounts of cash
compensation and any publicly traded or freely tradable securities compensation
(including, without limitation, securities that will become freely tradable
after a restrictive or vesting period) actually received by Ashman after the
date of termination. Additionally, the benefits continuation provided for in (B)
above shall terminate upon Ashman’s becoming eligible for corresponding benefits
in connection with new employment. Except as set forth above, Ashman shall not
be entitled to receive any other compensation or benefits from the Company
hereunder.

          (c) This Employment Agreement and Ashman’s employment with the Company
hereunder shall terminate immediately and automatically upon (i) the death or
Disability (as defined below) of Ashman, (ii) the liquidation or dissolution of
the Com-

4

--------------------------------------------------------------------------------



pany or other shutdown of the business then conducted by the Company, or (iii)
the expiration of the Term. For purposes of this Employment Agreement,
“Disability” shall mean physical or mental incapacity of a nature which prevents
Ashman, in the good faith judgment of the Company’s Board of Directors, from
performing his duties under this Employment Agreement for a period of 90
consecutive days or 150 days during any year with each year under this
Employment Agreement commencing on each anniversary of the date hereof. If this
Employment Agreement and Ashman’s employment with the Company hereunder is
terminated on account of (i) or (ii) above, then the Company shall pay Ashman,
or his estate, conservator or designated beneficiary, as the case may be, an
amount equal to (A) all earned but unpaid portions of the Annual Salary and
unused vacation days through the date of termination, and following any such
termination, neither Ashman, nor his estate, conservator or designated
beneficiary, as the case may be, shall be entitled to receive any other
compensation or benefits from the Company hereunder.

          (d) Upon the termination of this Employment Agreement pursuant to
Section 4 hereof, the Company shall have no further obligations under this
Employment Agreement; provided, however, that Sections 5 through 18 hereof shall
survive and remain in full force and effect.

          Section 5. Non-Competition.

          Except in the event of a termination of Ashman’s employment hereunder
by the Company without Cause or by Ashman for Good Reason:

          (a) Ashman hereby agrees that, during the period from the Commencement
Date through the end of the first nine (9) months after the cessation of
Ashman’s employment with the Company, he will not engage in “Competition” with
the Company. For purposes of this Employment Agreement, Competition by Ashman
shall mean Ashman’s engaging in, or otherwise directly or indirectly being
employed by or acting as a consultant or lender to, or being a director,
officer, employee, principal, agent, stockholder, member, owner or partner of,
or permitting his name to be used in connection with the activities of any other
business or organization anywhere in the United States which engages in the
business of providing original editorial financial news content over the
Internet; provided, however, that, notwithstanding the foregoing, it shall not
be a violation of this Section 5(a) for Ashman to become the registered or
beneficial owner of up to three percent (3%) of any class of the capital stock
of a competing corporation registered under the Securities Exchange Act of 1934,
as amended, provided that Ashman does not otherwise participate in the business
of such corporation.

          (b) Ashman hereby agrees that, during the period from the Commencement
Date through the end of the first twelve (12) months after the cessation of
Ashman’s employment with the Company, he will not solicit for employment or
hire, in any business enterprise or activity, any person who was employed by the
Company during the Term.

5

--------------------------------------------------------------------------------



          Section 6. Confidentiality; Intellectual Property.

          (a) Except as otherwise provided in this Employment Agreement, at all
times during and after the Term, Ashman shall keep secret and retain in
strictest confidence, any and all confidential information relating to the
Company, and shall use such confidential information only in furtherance of the
performance by him of his duties to the Company and not for personal benefit or
the benefit of any interest adverse to the Company’s interests. For purposes of
this Employment Agreement, “confidential information” shall mean any
information, including, without limitation, plans, specifications, models,
samples, data, customer lists and customer information, computer programs and
documentation, and other technical and/or business information, in whatever
form, tangible or intangible, that can be communicated by whatever means
available at such time, that relates to the Company’s current business or future
business contemplated during the Term, or that relates to the products or
services offered or at any time contemplated to be offered by the Company, or
the development thereof, and any information received from others that the
Company is obligated to treat as confidential or proprietary (provided that such
confidential information shall not include any information that (a) has become
generally available to the public other than as a result of a disclosure by
Ashman, or (b) was available to or became known to Ashman prior to the
disclosure of such information on a non-confidential basis without breach of any
duty of confidentiality from any party to the Company), and shall not disclose
such confidential information to any Person other than the Company, except as
may be required by law or court or administrative order (in which event Ashman
shall so notify the Company as promptly as practicable). Upon termination of the
Term for any reason, Ashman shall return to the Company all copies,
reproductions and summaries of confidential information in his possession and
erase the same from all media in his possession, and, if the Company so
requests, shall certify in writing that he has done so. All confidential
information is and shall remain the property of the Company as applicable (or,
in the case of information that the Company received from a third party which it
is obligated to treat as confidential, then the property of such third party).

          (b) All Intellectual Property (as hereinafter defined) and Technology
(as hereinafter defined) created, developed, obtained or conceived of by Ashman
during the Term, and all business opportunities presented to Ashman during the
Term, shall be owned by and belong exclusively to the Company, provided that
they reasonably relate to any of the business of the Company on the date of such
creation, development, obtaining or conception, and Ashman shall (i) promptly
disclose any such Intellectual Property, Technology or business opportunity to
the Company, and (ii) execute and deliver to the Company, without additional
compensation, such instruments as the Company may require from time to time to
evidence its ownership of any such Intellectual Property, Technology or business
opportunity. For purposes of this Employment Agreement, (x) the term
“Intellectual Property” means and includes any and all trademarks, trade names,
service marks, service names, patents, copyrights, and applications therefor,
and (y) the

6

--------------------------------------------------------------------------------



term “Technology” means and includes any and all trade secrets, proprietary
information, invention, discoveries, know-how, formulae, processes and
procedures.

          Section 7. Covenants Reasonable.

          The parties acknowledge that the restrictions contained in Sections 5
and 6 hereof are a reasonable and necessary protection of the immediate
interests of the Company, and any violation of these restrictions would cause
substantial injury to the Company and that the Company would not have entered
into this Employment Agreement, without receiving the additional consideration
offered by Ashman in binding himself to any of these restrictions. In the event
of a breach or threatened breach by Ashman of any of these restrictions, the
Company shall be entitled to apply to any court of competent jurisdiction for an
injunction restraining Ashman from such breach or threatened breach; provided
however, that the right to apply for an injunction shall not be construed as
prohibiting the Company from pursuing any other available remedies for such
breach or threatened breach.

          Section 8. No Third Party Beneficiary.

          This Employment Agreement is not intended and shall not be construed
to confer any rights or remedies hereunder upon any Person, other than the
parties hereto or their permitted assigns. “Person” shall mean an individual,
corporation, partnership, limited liability company, limited liability
partnership, association, trust or other unincorporated organization or entity.

          Section 9. Notices.

          Unless otherwise provided herein, any notice, exercise of rights or
other communication required or permitted to be given hereunder shall be in
writing and shall be given by overnight delivery service such as Federal
Express, telecopy (or like transmission) or personal delivery against receipt,
or mailed by registered or certified mail (return receipt requested), to the
party to whom it is given at such party’s address set forth below such party’s
name on the signature page or such other address as such party may hereafter
specify by notice to the other party hereto. Any notice or other communication
shall be deemed to have been given as of the date so personally delivered or
transmitted by telecopy or like transmission or on the next business day when
sent by overnight delivery service.

          Section 10. Representations.

          The Company hereby represents and warrants that the execution and
delivery of this Employment Agreement and the performance by the Company of its
obligations hereunder have been duly authorized by all necessary corporate
action of the Company.

7

--------------------------------------------------------------------------------



          Section 11. Amendment.

          This Employment Agreement may be amended only by a written agreement
signed by the parties hereto.

          Section 12. Assignment and Delegation; Binding Effect.

          Neither party may assign any of its rights or delegate any performance
under this Employment Agreement without the prior written consent of the other,
provided, however, that the Company may assign this Employment Agreement without
Ashman’s prior written consent (i) in connection with any merger, consolidation,
any sale of all or substantially all of the Company’s assets or any other
transaction in which more than fifty percent (50%) of the Company’s voting
securities are transferred; or (ii) to any subsidiary, affiliate, joint venture,
partnership or limited liability company in which the Company has a majority
interest. Any purported assignment of rights or delegation of performance in
violation of this Section is void. None of Ashman’s rights under this Employment
Agreement shall be subject to any encumbrances or the claims of Ashman’s
creditors.

          This Employment Agreement shall bind and benefit the Company and any
successor organization which shall succeed to the Company by merger or
consolidation or operation of law, or by acquisition of all or substantially all
of the assets of the Company (provided that a successor by way of acquisition of
assets shall have undertaken in writing to assume the obligations of the Company
hereunder).

          Section 13. Governing Law.

          This Employment Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York applicable to
contracts to be performed wholly within the state and without regard to its
conflict of laws provisions.

          Section 14. Severability.

          If any provision of this Employment Agreement, including those
contained in Sections 5 and 6 hereof, shall for any reason be held invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions hereof shall not be affected or impaired thereby. Moreover,
if any one or more of the provisions of this Employment Agreement, including
those contained in Sections 5 and 6 hereof, shall be held to be excessively
broad as to duration, activity or subject, such provisions shall be construed by
limiting and reducing them so as to be enforceable to the maximum extent
allowable by applicable law. To the extent permitted by applicable law, each
party hereto waives any provision of law that renders any provision of this
Employment Agreement invalid, illegal or unenforceable in any way.

8

--------------------------------------------------------------------------------



          Section 15. Execution in Counterparts.

          This Employment Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original and all of which shall
constitute one and the same instrument.

          Section 16. Entire Agreement.

          This Employment Agreement, together with the Option Agreement, sets
forth the entire agreement, and supersedes all prior agreements and
understandings, both written and oral, between the parties with respect to the
subject matter hereof and thereof.

          Section 17. Titles and Headings.

          Titles and headings to Sections herein are for purposes of reference
only, and shall in no way limit, define or otherwise affect the meaning or
interpretation of any of the provisions of this Employment Agreement.

          Section 18. Conflicts of Interest.

          Ashman specifically covenants, warrants and represents to the Company
that he has the full, complete and entire right and authority to enter into this
Employment Agreement, that he has no agreement, duty, commitment or
responsibility of any kind or nature whatsoever with any corporation,
partnership, firm, company, joint venture or other entity or other Person which
would conflict in any manner whatsoever with any of his duties, obligations or
responsibilities to the Company pursuant to this Employment Agreement, that he
is not in possession of any document or other tangible property of any other
Person of a confidential or proprietary nature which would conflict in any
manner whatsoever with any of his duties, obligations or responsibilities to the
Company pursuant to his Employment Agreement, and that he is fully ready,
willing and able to perform each and all of his duties, obligations and
responsibilities to the Company pursuant to this Employment Agreement.

          Section 19. Consent to Jurisdiction.

          Ashman hereby irrevocably submits to the jurisdiction of any New York
State or Federal court sitting in the City of New York in any action or
proceeding to enforce the provisions of this Employment Agreement, and waives
the defense of inconvenient forum to the maintenance of any such action or
proceeding.

9

--------------------------------------------------------------------------------



          Section 20. Section 409A.

          (a) Notwithstanding any provision of this Employment Agreement to the
contrary, if Ashman is a “specified employee” as defined under Section 409A
(“Section 409A”) of the Internal Revenue Code of 1986, as amended or any
regulations or Treasury guidance promulgated thereunder, Ashman shall not be
entitled to any payments upon a termination of his employment until the earlier
of (i) the date which is six months after his termination of employment for any
reason other than death or (ii) the date of his death. The provisions of this
Section 20(a) shall only apply if required to comply with Section 409A.

          (b) If any provision of this Employment Agreement (or of any award of
compensation, including equity compensation or benefits) would cause Ashman to
incur any additional tax or interest under Section 409A, the parties agree to
negotiate in good faith to reform such provision in such manner as to maintain,
to the maximum extent practicable, the original intent and economic terms of the
applicable provision without violating the provisions of Section 409A.

[END OF TEXT]

10

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the undersigned have executed this Employment
Agreement as of the date first written above.

 

 

 

 

  /s/ Eric Ashman

 

--------------------------------------------------------------------------------

 

Eric Ashman

 

115 Fort Greene Place

 

Apt. 3B

 

Brooklyn, NY 11217

 

 

 

 

 

THESTREET.COM, INC.

 

 

 

 

 

By:

 /s/ Thomas J. Clarke, Jr.

 

 

--------------------------------------------------------------------------------

 

 

Thomas J. Clarke, Jr.

 

 

Chief Executive Officer

 

 

 

 

Address:

14 Wall Street

 

 

 

15th Floor

 

New York, NY 10005

 

Telephone No.: (212) 321-5000

 

Fax No.: (212) 321-5014

11

--------------------------------------------------------------------------------